DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 3, 2022 is acknowledged.

Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings were received on August 30, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8-10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestridge et al. (US 5,303,786, Prest).

Regarding claims 1, 12, and 16:  Prest discloses a cuttings processing unit 10, comprising:
a conveyor interface 22/24 configured to interface with a mud cleaning complex 12, 14, 16, 18, 20 to receive drill cuttings Fig 1;
a breaker mill module 32/34 operably positioned to receive the drill cuttings via the conveyor interface, the breaker mill module configured to grind the cuttings into a finer composition Fig 1, 3:21-35;
a cuttings tank module 38/70 operably positioned beneath the breaker mull module Fig 2, the cuttings tank module configured to agitate via 80 the finer composition and create a slurry Fig 1, 3:29-34, 4:20-36; and
a pump module 40 operably positioned beneath the cuttings tank module Fig 2 – pump 40 is below tank 38, the pump module configured to move the slurry Fig 1, 3:29-40.

Regarding claim 3:  Wherein the conveyor interface is configured to interface with the mud cleaning complex such that a long side of the cuttings processing unit extends substantially parallel to the mud cleaning complex Fig 1.

Regarding claim 4:  The cuttings processing unit further comprising a transporter 90 configured to move the cuttings processing unit.

Regarding claim 6: Wherein the breaker mill module includes a ball mill 3:18-21.

Regarding claims 8 and 12:  The cuttings processing unit further comprising suction piping A (see reproduction of Figure 1 below) – the liner through which a pump pulls fluid would be a suction line coupled to the cuttings tank module and the pump module, such that the suction piping is configured to transfer the slurry from the cuttings tank module to the pump module 3:29-40, 4: 24-44.

[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    450
    649
    media_image1.png
    Greyscale


Regarding claim 9:  Wherein the pump module includes at least one pump 40 configured to create suction in the suction piping.

Regarding claim 10:  Wherein the breaker mill, cuttings tank, and pump modules are configured to be assembled to form a single integrated unit and disassembled into individual modules Fig 2-4.

Regarding claim 14:  Wherein the piping includes a suction piping A (see reproduction of Figure 1 above) extending between the cuttings tank and the at least one pump Fig 1; a discharge piping Fig 1 extending between the pump and at least one output 60 – Fig 1; and a plurality of valves positioned to control movement of the slurry 4:6-8.


Regarding claim 15:  Wherein the cuttings tank and the breaker mill are configured such that gravity causes the finer composition to move from the breaker mill to the cuttings tank Fig 2 – from screen 36.

Regarding claim 17:  Wherein the breaker mill is positioned beneath the conveyor interface such that gravity causes the cuttings to move to the breaker mill beneath the buckets of conveyor 24, Fig 1, 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Mallonee et al. (US 2019/0301253, Mall).

Regarding claim 2:  Prest discloses all of the limitations of the above claim(s) except for the processing unit including a control center module electrically coupled to the pump module and configured to control the cuttings processing unit.
Mall discloses a cuttings processing unit 1000 similar to that of Prest.  The unit of Mall is discloses as including a control system [0028].  This system or module is used to control aspects of the unit including the pumps [0028].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Prest to include a control system as taught by Mall in order to have use a computer, such as a PLC, to control the unit instead of merely an operator.  This would have achieved the predictable result of reducing the interaction of operators with well equipment which would reduce the likelihood of harm befalling the operator.

Regarding claim 7:  Prest discloses that the cuttings tank module includes a tank 38/70 and that the tank 70 includes an agitator 80 but fails to disclose that the tank includes an auger.
The unit of Mall further includes a slurry tank 300 that includes an auger 310 – [0032], [0033].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Prest so that the cuttings tank included an auger as taught by Mall in order to have been able to effectively move and mix the contents of the tank [0032].

Regarding claim 13:  Prest discloses piping A (see reproduction of Figure 1 above) extending between the cuttings tank and the pump 40.  Prest fails to disclose that the unit includes a first pump and a second pump; and the piping includes a first set of piping and a second set of piping, wherein the first set of piping is in fluid communication with the cuttings tank and the first pump and the second set of piping is in fluid connection with the cuttings tank and the second pump.
The unit of Mall further includes two pumps 400 connected to the slurry tank 300 – Fig 1.  The first pump is connected to the slurry tank via a first set of piping B (see reproduction of Figure 1* below) and the second pump is connected to the slurry tank via a second set of piping C (see reproduction of Figure 1* below); [0032]-[0035].
*Figure 1 shown is from the published patent (US 11,091,966) associated with US 2019/0301253 and is provide solely for the sake of clarity.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Prest so that there were two pumps, attached via piping, to the cutting tank, as taught by Mall, in order to have been able to pump the slurry to multiple locations [0036].

[AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image2.png
    582
    788
    media_image2.png
    Greyscale

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Jonah et al. (US 2020/0240217, Jonah).

Prest discloses that the unit includes a transporter 90 but fails to disclose that the transporter includes a lift and roll system.
Jonah discloses a system for moving wellbore equipment around a site and from one site to another.  This system includes a lift and roll system Fig 4, 12, 13, [0004], [0005].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Prest so that the transport system included a lift and roll system as taught by Jonah in order to have been able to move equipment without having to dismantle and disconnect all of the components [0004], [0005].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prest in view of Reddoch, Sr. (US 2007/0119628, Red).

Prest discloses all of the limitations of the above claim(s) except for the unit including a utility interface module operably positioned above the breaker mill module, wherein the utility interface module includes a utility interface.
Red discloses a cutting processing unit similar to that of Prest.  The unit of Red also includes an electrical power panel 36, Fig 1 which is considered a utility module or interface [0021].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Prest so that the unit included a utility interface module as taught by Red in order to have been able to connect the unit to any needed utilities such as electrical power.  This would have achieved the predictable result of providing a centralized location of electrical power access instead of needing a separate power cable or source for each module of the unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/25/2022